Citation Nr: 9922857	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 

Initially, the issues on appeal in this claim included the 
one listed on the first page of this decision and entitlement 
to service connection for a low back disability.  In August 
1996, the Board denied the low back claim and remanded the 
claim for PTSD to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has PTSD related to military service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f)(1998).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") in Zarycki v. Brown, 6 
Vet. App. 91 (1993) set forth the foundation for the 
framework now established by the case law for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(1998).  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's mere assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 7 Vet. 
App. 70 (1994), changes in VA Adjudication Procedure Manual 
M21-1 had rendered certain portions of those decisions no 
longer operative insofar as they were grounded on 
subsequently revised manual provisions. Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat- 
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court held that, in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD. Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD. 
Id. at 144.  The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed. Id. at 153.  The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification. 38 C.F.R. § 
4.126.

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen it is clear that, in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised for the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the resolution of the claim for service 
connection for PTSD moves forward to the questions of whether 
the event (or events) was sufficient to constitute a stressor 
for purposes of causing PTSD, and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.

The Board further notes that under Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995) the correct application of 38 U.S.C.A. § 1154(b) 
requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service." (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service." (3) 
Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play. Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports and VA examination reports which 
diagnose PTSD, and relate it to the veteran's military 
service.  Thus a diagnosis of PTSD related to service, and 
the veteran's lay statements concerning stressors are 
sufficient to well ground the claim.  

Ultimately, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involves the question of 
whether the veteran "engaged in combat with the enemy" or 
there is "credible supporting evidence" from any source of 
the occurrence of alleged inservice stressor(s).  

The veteran's DD Form 214 and his DD 215 show that he served 
in the United States Navy with an MOS of cook.   His 
decorations included the National Defense Service Medal, the 
Vietnam Service Medal with 2 Bronze Stars, and the Republic 
of Vietnam Campaign Medal.  An August 1971 Report of Enlisted 
Performance Evaluation while stationed at NAVSUPPACT SAIGON, 
RVN noted that the veteran assisted in base security and in 
the movement of ammunition.  It was noted that his watch 
standing consisted of base defense.  It was further noted 
that his duties were performed in a hazardous fire zone while 
under the constant threat of enemy attack.  

The service medical records show that the veteran was 
diagnosed with anxiety reaction in December 1969 after 
complaining of pain around his heart.  At separation in 1971, 
no psychiatric abnormality was noted.  

Private medical records show that in February 1985, the 
veteran underwent psychiatric intake and reported concerning 
his service in Vietnam.  He reported being a master of arms 
aboard ship and a guard in the ammunition dump in Vung Tau, 
Vietnam during October 1970 to September 1971.  He indicated 
that he was shot at while on guard duty with mortars and 
snipers.  There was a diagnosis of adjustment reaction with 
depressed mood in March 1985.  

On examination by VA in June 1993, PTSD was diagnosed.  The 
veteran reported concerning an incident when he was leaving 
Vietnam for R&R in Guam to get married and being doused with 
blood from a helicopter that was carrying wounded.  He also 
reported that he was involved in several firefights while in 
Vietnam.  The examiner noted that the veteran had experienced 
an event outside the range of usual human experience which 
caused him marked distress.  PTSD was also diagnosed in 
January 1994 on a history and mental status examination.  

Lay statements from the veteran's wife, from his mother and 
from a friend received in January 1994 attest, generally, 
that the veteran changed after his service in Vietnam.  
	
The veteran testified at a personal hearing in March 1994.  
He reported on various stressors including being doused with 
blood from a helicopter which was carrying wounded, and his 
on his current symptoms.  A complete transcript is of record.  

In October 1997, the veteran was examined by VA.  A history 
was taken and the veteran reported on the incident of being 
covered with blood when it poured out of a helicopter as well 
as being sniped at in Vietnam, being shot at, and being in 
the line of fire many other times.  He also stated that he 
was exposed to the constant threat of enemy attack while in a 
hazardous fire zone.  The examiner stated that it appeared 
that the condition of being exposed to constant threat of 
enemy attack while in a hazardous fire zone in Vietnam was 
likely to be a stressor to cause PTSD under those 
circumstances.  The veteran reported his current symptoms, 
which included sleep problems, irritability, bursts of anger 
difficulty concentrating and hypervigilance.  The examiner 
diagnosed PTSD.  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred. 38 C.F.R. § 3.304(f).  The existence of an 
event alleged as a "stressor" that results in PTSD, although 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  By rule making, VA has 
set forth criteria of "conclusive evidence" to establish a 
combat-related stressor.  These criteria are defined as: (a) 
A claim that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards, decorations identified in 
38 C.F.R. § 3.304(f) or VA Adjudication Manual M21-1, Part 
VI, 7.46 (effective October 11, 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI), 
11.37 (effective February 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat-incurred wounds (the Purple Heart Medal) 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred. Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.

The Board is strongly persuaded by the evidence of record, to 
include service records, the veteran's DD Form 214, the 
veteran's testimony, and evidence showing that the veteran 
was subject to the threat of enemy fire while stationed in 
Vietnam.  It has been shown that the veteran was stationed in 
Vietnam and an August 1971 Report of Enlisted Performance 
Evaluation noted that the veteran assisted in base security 
and in the movement of ammunition.  It was noted that his 
watch standing consisted of base defense.  It was further 
noted that his duties were performed in a hazardous fire zone 
while under the constant threat of enemy attack.  While some 
of his stressors have not been verified despite many efforts 
by the RO to do so, the evidence substantiates his statements 
regarding working under the constant threat of attack, and 
establishes the occurrence of this stressor.  

In addition the evidence shows diagnoses of PTSD related to 
service.  As noted on the most recent VA examination report, 
this diagnosis was based on a stressor which has been 
supported by the record.  The record places the veteran in 
Vietnam and involved in operations which involved the threat 
of enemy attack.  This has been medically noted to be a 
sufficient stressor for the veteran's PTSD diagnosis.  Thus, 
the diagnosis of PTSD is confirmed and therefore, the Board 
finds that with resolution of reasonable doubt in favor of 
the veteran, service connection for PTSD should be allowed.  


ORDER

Service connection for PTSD is granted.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

